Citation Nr: 1532325	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and/or post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1963 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which a petition to reopen a previously denied claim for prostate disorder, as well as claims for service connection for a depressive disorder and PTSD.

The Board consolidated/recharacterized the claims for depressive disorder and PTSD as a generalized claim of service connection for a psychiatric disorder, to include depressive disorder and PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.

In September 2012, the Board reopened the claim for prostate disorder, and remanded both claims on appeal for further evidentiary development.

The issue of entitlement to service connection for prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his depressive disorder is related to military service.




CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has granted herein the Veteran's claim as it relates to depressive disorder.  As such, the Board finds that any error related to the VCAA with regard to his claimed anxiety disorder and depression is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the Veteran's claim as it relates to PTSD, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A November 2007 letter complied with VA's duty to notify the Veteran with regards to his PTSD claim.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was provided with a VA examination in January 2013.  The January 2013 VA examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, examined him, ultimately opined that the Veteran has a psychiatric disorder other than PTSD, and provided adequate rationale.  Therefore, the Board finds that this VA examination report is adequate upon which to base a decision with regard to the Veteran's claimed PTSD.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Acquired Psychiatric Disability

The Veteran contends that he has PTSD and depressive disorder as a result of service.  Specifically, he contends that he experienced constant stress while serving in Korea and under constant threat from attack, as well as being away from his terminally ill mother.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).   If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

Turning to the evidence, service treatment records (STRs) are negative for complaints, findings, or a diagnosis of depression, PTSD, or any other acquired psychiatric disability.  The Veteran's DD Form 214 indicates that he served in Korea from September 1964 to October 1965.  On October 1966 separation examination, the Veteran checked the box corresponding to pain and/or pressure in the chest.

Following service, a March 2000 VA treatment record indicates that the Veteran had a sensation of pressure in his chest when stressed out.  He also complained of depression.

In July 2005, the Veteran reported experiencing symptoms of depression and extreme stress beginning in 1992, around the time of the LA riots.  During this period he and his wife fell into financial trouble, which included foreclosures and bankruptcy.  The Veteran expressed that his psychological/emotional symptoms have progressively worsened since 1992.  He also reported that he witnessed some traumatic events and periodically feared for his life while serving in Korea.  On examination, he reported loss of concentration, lethargy, anhedonia, insomnia, and talking to himself.  The examiner diagnosed major depressive disorder, recurrent, with psychotic features.

In his April 2007 claim for service connection for major depression and PTSD, the Veteran indicated that his psychiatric disability "came about after the death of [his] mother from worr[ying] about her favorite son, being in war zone.  All because [of] me, she suffer[ed]."  He also indicated that he sought VA treatment May 1985, however, the RO was unable to obtain records of any such treatment.  See March 2013 Formal Finding of Unavailability.

On January 2013 VA PTSD examination, the Veteran reported that he spent 1 year at the North Korean border as part of an infantry unit.  He denied taking on enemy fire, but was exposed to possible attack from across the border, as tanks and other artillery equipment were positioned within view.  He felt constant stress from the possibility of attack as the US was on the offensive in other parts of Vietnam.  When he returned to base, he had some minor difficulties resulting in demotion.  After discharge, he visited his terminally ill mother.  He reported feeling extremely guilty about not being with her during her final days as she did not want him to assist her with her end of life care.  He reported "crying almost every day" after her death in April 1967.

Following review of the claims file and psychiatric evaluation, the examiner diagnosed depressive disorder and found that the Veteran did not meet the full criteria for PTSD.  The examiner opined that it is at least as likely as not that the Veteran's military service contributed to the development of his depressive symptoms, which were likely exacerbated by the death of his mother following service.

Based on the foregoing evidence, the Board finds that service connection for depressive disorder is warranted.  However, the Board finds that service connection for PTSD is not warranted.

Regarding the Veteran's claim for depressive disorder, the medical evidence of record demonstrates treatment for a current diagnosis of a depressive disorder.  Further, the VA treatment records, the Veteran's statements, and the January 2013 examination report demonstrate that the Veteran has provided descriptions of traumatic events during service, to include stress from the threat of hostile military activity.  The Board finds the Veteran's statements in this regard competent, credible, and consistent with his service in Korea, therefore satisfying the second element of service connection.  38 U.S.C.A. § 1154(a).  Finally, with regard to the final element of service connection, medical nexus, the January 2013 examiner opined that events in service contributed to the onset of  the depressive disorder, and there is no medical opinion to the contrary.  Accordingly, service connection for depressive disorder is warranted.


While the Veteran contends that he should be service connected for PTSD, the threshold requirement for service connection, a current disability, is not met.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran is not a qualified medical professional and cannot self-diagnose his psychiatric condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Here, the medical record is silent for complaints of, or treatment for PTSD.  Further, following full psychiatric evaluation, the July 2013 examiner opined that the Veteran did not meet the full criteria for PTSD.  Accordingly, service connection for PTSD is not warranted.  


ORDER

Service connection for depressive disorder is granted.


REMAND

Regarding the Veteran's claim for a prostate disability, it appears clear that substantial compliance with the Board's September 2012 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In September 2012, the Board remanded the Veteran's claim for a VA examination and opinion to address the nature and etiology of any current prostate disability.  On December 2012 VA examination, the Veteran complained of urinary frequency and pressure in his bladder.  Physical examination revealed an enlarged prostate; however, the examiner noted that "testing that is required" was not available.  Consequently, the examiner encouraged the Veteran to see a urologist to get appropriate testing, and did not render an etiological opinion.

A March 2013 private urology note submitted by the Veteran indicates that the Veteran reported pressure in his perineum for the previous 2 weeks.  Physical examination revealed a boggy prostate weighing approximately 45 grams.  Following a urinalysis, the examiner diagnosed chronic prostatitis, currently asymptomatic, with normal PSA.  The examiner further noted that a follow up in 3 months was necessary to rule out infection due to perineal discomfort.

As the RO failed to comply with the Board's Remand instructions to obtain an etiological opinion regarding a current prostate disorder, an addendum opinion must be obtained on Remand.  Prior to securing the opinion, the RO must attempt to obtain all outstanding treatment records since March 2013.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain all VA and private treatment records dated since March 2013.

2.  Thereafter, forward the claims file, including a copy of this Remand, to the September 2012 VA examiner (or to another suitably qualified examiner if unavailable) for an addendum opinion (including examination and further testing, if deemed necessary) concerning the etiology of any current prostate disability.  After review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not that any diagnosed prostate disorder had its clinical onset in service or is otherwise related to service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.

3.  Then readjudicate the claim, and issue a supplemental statement of the case as appropriate. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


